DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 07/02/2020, which is after the mailing of the Final Office Action on 03/06/2020, but before the mailing of a new response to Applicant’s Request for Continued examination (RCE) filed on 07/02/2020. 
Prior to this paper, claims 26-50 were pending. Claims 35-40 and 45-50 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions while claims 26-34 and 41-44 were examined.
In the paper of 07/02/2020, Applicant amended claims 27-34, 36-40, 41-44 and 49. Applicant added new claims 51-63. 
The only original claims remaining in the paper of 07/02/2020 are claims 35 and 45-48. Accordingly, the restriction requirement mailed on 02/08/2019 is withdrawn in favor of a new restriction requirement that addresses all the new and newly amended claims of the paper of 07/02/2020.
This paper contains a new restriction election requirement over the instant claims 26-63.

Status of the Claims
Claims 26-63 are pending. 

New Issues with the instant Claims
Claims 27 and 56 appear to be substantial duplicates of each other. Claims 36 and 63 appear to be substantial duplicates of each other. See MPEP § 706.03(k) for further guidance on duplicate claims. If Applicant do not intend these claims to be duplicates, it is suggested that the claims recite conventional U.S. claim language such as “comprising” or “consisting of” be used.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 27-34, 36-47, 49-63, drawn to unitary biochip(s) for conducting multiplexed PCR analysis of at least two nucleic acids, classified in in B01L 7/52.

II. Claims 35 and 48 drawn to a biochip for conducting multiplexed PCR analysis of at least one resuspended FTA paper sample, classified in in B01L 7/52.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: 
(1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
(2) the inventions do not overlap in scope, i.e., are mutually exclusive; and 
(3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 

In the instant case, the inventions as claimed have materially different designs, functions, and effects since the biochips of Group I are designed for multiplex PCR analysis of a plurality of nucleic acids or of a plurality of nucleic acid solutions, whereas the biochips of Group II are designed for multiplex PCR analysis of a resuspended FTA paper sample. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require different search strategies. More specifically, the biochips of Groups I and II have different structural and functional characteristics since they are designed to process different samples. These differences necessitate different search strategies and also indicate that prior art applicable to one invention may not be applicable to the other invention.  

Species Election
This application contains claims directed to more than one species of the generic invention. The species are independent or distinct because they are not obvious variants of each other based on the current record. 
For example, the unitary biochip specified as choice (i) of species A below requires a different search and analysis from the unitary biochip specified as choice (iv) of species A below.
Applicant is required under 35 U.S.C. 121 to elect a single specie, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, claims 35, 51, 52, 57-58 are generic.
There is a search and/or examination burden for the patentably distinct species as the searches are not coextensive and it would burdensome to search and examine all of the claims: 

The species are species A-B. 
If Applicant elects Group I above: 
please further elect one choice from (i-iv) from species A as set forth below:
A. Distinct unitary biochips with the following components, elect one 
a macrofluidic block comprising at least one preloaded solution chamber and a fluidics subassembly comprising:
(a) at least one reconstitution chamber preloaded with lyophilized multiplexed PCR reagent; in fluid communication with said solution storage chamber,
(b) at least one thermal cycling chamber; and
(c) a primary flow path, said path in fluidic communication with said at least one reconstitution chamber and said at least one thermal cycling chamber;
PCR mix travels primary flow path to said at least one thermal cycling chamber (to be applied to claims 27-30, 32, 34, 41-44, 51, 53-56);

a macrofluidic block comprises at least one preloaded solution chamber and a fluidics subassembly comprising:
(a) at least one thermal cycling chamber preloaded with lyophilized multiplexed PCR reagent; in fluid communication with said solution storage chamber,
(b) a primary flow path, said path in fluidic communication with said at least one thermal cycling chamber;
PCR mix is directly amplified in said thermal cycling chamber (to be applied to claims 31, 33, 36-39, 40, 45-50, 52, 61-63);

macrofluidic block comprising at least five preloaded solution chambers and a fluidics subassembly comprising:
(a) at least five reconstitution chambers preloaded with lyophilized multiplexed PCR reagent; each in fluid communication with one of said five preloaded solution storage chamber,
(b) at least five thermal cycling chambers; and
(c) at least five primary flow paths, each one of said paths in fluidic communication with said at least one reconstitution chamber and said at least one thermal cycling chamber;
PCR mix travels along each one of said five primary flow paths to each one of said at least five thermal cycling chambers (to be applied to claims 57, 59).

a macrofluidic block comprising at least five preloaded solution chambers and a fluidics subassembly comprising:
(a) at least five reconstitution chambers are preloaded with lyophilized multiplexed PCR reagent; each in fluid communication with one of said five preloaded solution storage chambers,
(b) at least five thermal cycling chambers; and
(b) at least five primary flow paths, each one of said paths in fluidic communication with said at least one thermal cycling chamber;
PCR mix is directly amplified in each one of said at least five thermal cycling chambers (to be applied to claims 58, 60).

If Applicant elects Group I above: 
please elect one choice from species B as set forth below.
B. Sample type from which a lysate solution is generated, elect one from the following
preprocessed  biological sample;
unprocessed biological sample.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election of an invention and/or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement or errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention or on the elected species or grouping of patentably indistinct species.

Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Should applicant traverse on the ground that the inventions, species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 1, 2021